Case: 21-40830       Document: 00516299468           Page: 1      Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 21-40830                           April 28, 2022
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Martin Rios-Galicia,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:20-CR-1516-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Martin Rios-Galicia appeals his conviction and sentence for illegal
   reentry into the United States after deportation under 8 U.S.C. § 1326(a) and
   (b)(2). Moving for summary disposition of his appeal, he contends for the
   first time that the recidivism enhancement in § 1326(b) is unconstitutional


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40830       Document: 00516299468         Page: 2   Date Filed: 04/28/2022




                                    No. 21-40830


   because it permits a sentence above the otherwise-applicable statutory maxi-
   mum established by § 1326(a) based on facts that are neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. While Rios-
   Galicia acknowledges this argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), he nevertheless seeks to preserve it for
   possible Supreme Court review.
            Subsequent decisions such as Alleyne v. United States, 570 U.S. 99
   (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not overrule
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir.
   2019). Thus, Rios-Galicia is correct that his argument is foreclosed. Because
   his position “is clearly right as a matter of law so that there can be no sub-
   stantial question as to the outcome of the case,” summary affirmance is
   appropriate. Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969).
            Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment is AFFIRMED.




                                         2